Se declara con lugar la moción sobre modificación de sentencia oída hoy con asistencia de las partes, y en su consecuencia se modi-fica la sentencia dictada por este tribunal en junio 26 de 1934, la cual deberá leer como sigue:
"Por los fundamentos consignados en la anterior opinión, se modifica la sentencia apelada que dictó la Corte de Distrito de Mayagüez en abril 25, 1932, quedando sin efecto la misma en cuanto al pronunciamiento de costas y hono-rarios de abogado, y así modificada se confirma dicha sentencia en sus demás particulares.
El Juez Asociado Sr. Córdova Dávila no intervino.”